Citation Nr: 1640079	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-38 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1974 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was previously before the Board in April 2014.  The claim was remanded so that additional VA examinations could be obtained. 


FINDINGS OF FACT

1.  The Veteran completed high school and indicated he had two years of college, but did not report that he completed a degree.  He was employed with the Navy with military occupational specialty of aviation repairables management specialist and as an "AK" (Aviation Storekeeper) for 20 years.  Post-service he worked as a "store clerk" for 11 years.

2.  During the period on appeal, the Veteran's service-connected disabilities were rated as: left carpal tunnel syndrome (30 percent from October 4, 2005), right carpal tunnel syndrome (20 percent from October 4, 2005), cervical spine degenerative disc disease (20 percent from November 2006), low back disability (10 percent from March 27, 2006, and 20 percent from January 9, 2009), left lower extremity radiculopathy (20 percent from July 10, 2014), conjunctival actinic changes (10 percent from March 1, 1994), left knee disability (10 percent from August 3, 2006), right knee disability (10 percent from August 3, 2006, 100 percent from November 14, 2007, and 10 percent from January 1, 2008), and right knee scar (noncompensable).  The Veteran has combined ratings of 80 percent from November 2, 2006 onward, and his "40 percent disability" is met as disabilities of both upper extremities, including the bilateral factor, results in a combined 40 percent.
3.  Resolving reasonable doubt in the Veteran's favor, due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment during the period on appeal.  The Veteran filed his claim for TDIU on November 21, 2008.  


CONCLUSION OF LAW

The criteria for schedular TDIU are met from November 21, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the Board's favorable disposition of the claim of entitlement to TDIU, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice- connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. § 4.16(a).

Additionally, for the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor; [skipping (2)] (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, and neuropsychiatric.  See 38 C.F.R. § 4.16(a).

The Board notes that the Veteran has the following service-connected disabilities: left carpal tunnel syndrome (30 percent from October 4, 2005), right carpal tunnel syndrome (20 percent from October 4, 2005), cervical spine degenerative disc disease (20 percent from November 2006), low back disability (10 percent from March 27, 2006, and 20 percent from January 9, 2009), left lower extremity radiculopathy (20 percent from July 10, 2014), conjunctival actinic changes (10 percent from March 1, 1994), left knee disability (10 percent from August 3, 2006), right knee disability (10 percent from August 3, 2006, 100 percent from November 14, 2007, and 10 percent from January 1, 2008), and right knee scar (noncompensable).  The Veteran has combined ratings of 80 percent from November 2, 2006 onward, and his "40 percent disability" is met as disabilities of bother upper extremities, including the bilateral factor, results in a combined 40 percent.  He would likewise meet the "40 percent disability" requirement based on a combination of his orthopedic disabilities.  As such, the Veteran meets the schedular requirements for TDIU during the period on appeal.  Thus, the remaining analysis focuses on whether the Veteran's disabilities indeed render him unemployable. 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

The Board notes that the effective date of the award of an increase in compensation/TDIU is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

On November 21, 2008, the Veteran initially requested TDIU based on his service-connected disabilities.  He stated that the "common etiology of his conditions made it impossible to maintain gainful employment."  

On his April 2009 formal claim for TDIU, the Veteran noted that his low back, neck, knee, and carpal tunnel disabilities rendered him unemployable.  He stated he last worked full time on September 30, 2005, and that he became too disabled to work on April 1, 2006.  His last occupation was as a "storekeeper."  He reported a history of two years of college education and no additional training or education thereafter.  

A private February 2008 physical therapy treatment record showed the Veteran had difficulty with stairs and was no longer able to run.  He continued to walk with a "flexed knee gait pattern."

In July 2008, a VA treatment record noted the Veteran had cervical degenerative disc disease and cervical spinal stenosis.  He reported having hand pain and difficulty with grasping things.  His neck and back pain were stable but caused "significant difficulty with range of motion on normal activities."  The staff physician provided an opinion that these diagnoses were related to service, and that due to these disabilities the Veteran was "unable to seek or maintain gainful employment."  She noted his condition was "currently severe both symptomatically and confirmed by MRI, with areas of nerve impingement greatest at C6-7."

In January 2009, the Veteran was afforded VA examinations in conjunction with his TDIU claim.  During an eye examination, the Veteran complained of bilateral redness, dryness and ocular foreign body sensation for the past 30 years.  He was noted to be seen for evaluation of conjunctival actinic changes.  After examination, he was diagnosed with bilateral inflamed nasal and temporal pingueculae (actinic conjunctivitis), dry eye syndrome and refractive error.  The examiner noted that there were "no ocular conditions that would affect the Veteran's ability to obtain or retain employment, nor are there any complications causing functional impairment."

During his January 2009 orthopedic examination, the Veteran reported he worked 13 years in logistics, but had not worked since 2005 due to his knees and neck.  Due to his neck disability he had difficulty lifting, looking up or down, or maintaining head position.  The examiner noted the Veteran was limited in activities as far as prolonged walking, as well as some difficulty driving.  He was not limited as far as routine bathing and grooming.  Regarding his low back disability, the Veteran reported the pain impaired his ability to bend and lift.  The examiner noted the Veteran was a storekeeper in the Navy and would have difficulty with repeated heavy bending and lifting.  Regarding his knees, the examiner noted the Veteran had difficulty with prolonged standing and walking, and was prohibited from running.  Occupationally, he would be limited in climbing stairs and ladders as well as walking more than 10 to 20 minutes at a time.  Regarding his bilateral carpal tunnel syndrome, the Veteran reported difficulty with twisting and gripping motions, such as using a screw driver.  He had not unexpectedly dropped items.  The examiner failed to provide additional limitation information based singularly on the carpal tunnel disabilities, but noted that the Veteran's ability to obtain and retain employment based on his combined disabilities was that he would be "most suited for a desk job, with ability to stand and walk as needed.  Repetitive bending and lifting or climbing activities would be contraindicated."

In February 2009, a private physical therapist provided a statement in support of the Veteran's claim for TDIU.  The letter noted the Veteran had been seen for physical therapy regarding his neck, radiculopathy, knees, and headaches since 2003, with most therapy provided from 2006 to 2008.  The Veteran was noted to continue to have significant pain in his neck and knees.  The physical therapist stated he did "not feel that [the Veteran] is currently employable due to his limited ability to look down, sit still, and work at a computer, due to his neck problems.  He has difficulty focusing on tasks when he is in pain.  He cannot perform any job in which he must walk or stand for greater than 10 minutes, due to increased knee pain."

In March 2010, the Veteran's prior employer provided information in connection with his TDIU claim.  The Veteran was noted to have last worked on August 31, 2005 as a "supply technician."  He was released from work due to "reduction in force."  It was noted he worked there from June 1994 until August 2005.  

In May 2010, the Veteran was afforded a general medical VA examination.  The examiner recorded an occupational history of work as a storekeeper, but that the Veteran had not worked since 2005 due to the company losing the job contract.  Regarding his carpal tunnel syndrome, the Veteran reported weakness and stiffness of the wrists in the morning.  He was limited in his ability to maneuver a steering wheel when driving and it was difficult to use a screwdriver.  Regarding his neck disability, the Veteran reported constant neck pain.  He noted he had to turn his head slowly when he drives and it is difficult for him to look up and down.  Regarding his low back disability, the Veteran reported daily back spasms and daily flare-ups of pain lastly two to three hours.  The flare-ups were caused by prolonged sitting.  His back disability limited his ability to bend and walk.  Regarding his knee disabilities, the Veteran reported they limited his ability to stand and walk.  The examiner found that due to the carpal tunnel syndrome, neck and back disabilities, and knee disabilities the Veteran "should be capable of sedentary work, meaning standing and walking no more than 4 hours in an 8-hour work day with occasional to frequent handling and fingering and grasping in the bilateral hands and no repetitive climbing ladders or stairs."

A May 2010 private orthopedist found that the Veteran's right knee was aggravated by the following daily activities: prolonged standing, walking, sitting, using stairs, getting in and out of a chair, driving, kneeling, squatting, lifting, carrying things and dancing.  

Private physical therapy records showed that the Veteran suffered from nonservice-connected shoulder disabilities as well as his service-connected neck and back disabilities.  He was also noted to have non-service connected sleep apnea, insomnia, and chronic obstructive pulmonary disease, among other disorders.  

Following the Board's 2014 remand, the Veteran was afforded additional VA examinations in June 2014.  The Veteran reported that his low back disability and knee disabilities functionally limited his ability to walk or stand for a prolonged period, bend, twist, lift and carry.  Additionally, his neck disability limited his ability to twist, lift and carry.  He also had moderate left lower extremity radiculopathy.  The examiner noted that the Veteran's combined musculoskeletal disability would prohibit work duties that demanded strenuous physical exertion or are dominated by prolonged standing, prolonged walking, prolonged sitting without breaks, lifting, or carrying.  Examples of prohibited work included construction, warehouse work, cargo-loading, and truck driving.  The examiner found that the Veteran's musculoskeletal disabilities should not limit his ability to perform sedentary tasks that are common in clerical and administrative positions.  

A separate VA eye examination showed diagnoses of pterygium, dry eye syndrome, pseudophakia, chronic conjunctivitis, superficial punctate keratitis and cataracts.  The Veteran reported cataract surgery in 2012 with a private provider which unfortunately did not turn out well as the intraocular lens implant in the left eye was displaced.  Under "conjunctiva/sclera" the Veteran was noted to have elevated nasal and temporal pinguecula and 3+ injection of both eyes, as well as limbal cystic changes temporally of the right eye.  He was noted to have active nontrachomatous conjunctivitis of both eyes.  There was also bilateral pinguecula.  The examiner noted that the Veteran's pain, burning sensation and dryness that he experienced from his dry eye syndrome and chronic conjunctivitis would make it difficult for him to perform "high demand visual tasks such as computer work."  He was noted to be able to "only work on a computer or read for approximately 30 minutes before having to stop due to eye irritation and pain."

The evidence of record shows that the Veteran's employment, both during his 20 years of Navy service, and for approximately 11 years thereafter, was as a "storekeeper."  This appears to require both clerical and physical work.  His orthopedic disorders significantly impact his ability to perform physical tasks, and his ability to sit or stand for even moderate periods of time.  His neck disability limits his ability to look up and down, and somewhat impacts his ability to drive.  Additionally, his most recent eye examination indicated that the pain and dryness associated with both his dry eye syndrome and his service-connected chronic conjunctivitis would limit his ability to do work on a computer or read for more than 30 minutes without needing to stop due to eye irritation and pain.  The Board notes that any administrative or clerical work is likely to require some computer work and reading.  The Board does note that the Veteran has numerous non-service connected disabilities, including other eye disabilities that likely impact his ability to work.  These disabilities were not taken into account for the purposes of determining entitlement to TDIU.  The 2014 eye examiner noted that the Veteran's dry eye syndrome and conjunctivitis resulted in the same symptoms of pain, burning and dryness, and the examiner limited his statement regarding the impact of these symptoms on the Veteran's occupational functionality.  

As the Veteran's skill set has been limited to one type of employment for more than 30 years, his orthopedic disabilities limit his ability to sit, stand, lift, carry, and his eye disability limits his ability to work at a computer or read, the Board finds that entitlement to TDIU is warranted throughout the period on appeal.  As such, entitlement to TDIU is granted from November 21, 2008.

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114 (s).  Here, the Veteran's TDIU is not predicated on a single disability, but on the combined effects of his orthopedic and eye disabilities.  Thus, entitlement to SMC under 38 U.S.C.A. § 1114(s) is not currently at issue.


ORDER

Entitlement to TDIU from November 21, 2008 is granted, subject to the laws and regulations for payment of monetary benefits.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


